DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Response
2.	The 12/28/2021 response includes: (a) the title and abstract are currently amended; (b) claims 1-2, 5, 7, 18-21 and 25 are currently amended; (c) claims 3-4, 6, 8-17 and 22-24 are original; and (d) the grounds for rejection set forth in the 10/07/2021 office action are traversed.  Claims 1-25 are currently pending and an office action on the merits follows.
Response to Arguments
3. 	Applicant’s arguments filed 12/28/2021 with respect to the rejection of claims 1-25 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection of claims 1, 3 and 25 is made based on previously-cited prior art in view of new reference U.S. Patent Pub. No. 2013/0063330 A1 to Eom.  Claim 7 is allowed and claims 2, 4-6 and 8-24 would be allowed if rewritten in independent format.  Also, there is an objection to claim 3 and an objection to figure 3. 
Drawing Objection
4.	Figure 3’s first drawing should be designated by a legend such as --Prior Art-- because only that which is old is illustrated, as paragraph 0036 of the originally filed specification states “FIG. 3 is a diagram illustrating an example of data voltage ranges for red, green and blue pixels of a conventional display panel and data voltage ranges 
Claim Objection
5.	Claim 3 is objected to because of the following informalities:  
	Claim 3 at lines 1-2 needs to be changed from “the at least one of the at least two transistors” to “at least one of the at least two transistors” to correct a lack of antecedent basis issue.  Appropriate correction is required.
Claim Rejections – 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2007/0040770 A1 to Kim in view of U.S. Patent Pub. No. 2013/0063330 A1 to Eom.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	As to claim 1, Kim discloses a display panel(100)(FIG. 2; ¶0041) of an organic light emitting diode (OLED) display device (FIG. 2; ¶¶0013, 0041), the display panel(100)(FIG. 2; ¶0041) comprising: 
a first pixel(111R)(FIGs. 2, 4-5; ¶¶0043, 0058, 0080-0081) configured to emit first color light(red)(FIGs. 2, 4-5: 111R; ¶¶0043, 0058, 0080-0081, 0088); 
a second pixel(111B)(FIGs. 2, 4-5; ¶¶0043, 0058, 0080-0081) configured to emit second color light(blue)(FIGs. 2, 4-5: 111B; ¶¶0043, 0058, 0080-0081, 0088); and 
a third pixel(111G)(FIGs. 2, 4-5; ¶¶0043, 0058, 0080-0081) configured to emit third color light(green)(FIGs. 2, 4-5: 111G; ¶¶0043, 0058, 0080-0081, 0088), 
wherein each of the first(111R)(FIGs. 2, 4-5; ¶¶0043, 0058, 0080-0081), second(111B)(FIGs. 2, 4-5; ¶¶0043, 0058, 0080-0081) and third pixels(111G)(FIGs. 2, 4-5; ¶¶0043, 0058, 0080-0081) includes at least two transistors(M1, M4)(FIGs. 4-5; ¶¶0061, 0080), at least one capacitor(Cst, Caux, Cdata mk)(FIGs. 4-5; ¶¶0059, 0061, 0074, 0087) and an organic light emitting diode(OLED)(FIGs. 4-5; ¶¶0059, 0086), 
wherein the at least one capacitor(Cst, Caux, Cdata mk)(FIGs. 4-5; ¶¶0059, 0061, 0074, 0087) includes a storage capacitor(Cst)(FIGs. 4-5; ¶0061) which includes a first electrode(Cst’s top electrode)(FIGs. 4-5; ¶0061) coupled to a first power supply voltage line(Vdd)(FIGs. ¶0059) and a second electrode(Cst’s bottom electrode)(FIGs. 4-5; ¶0061) coupled to a gate node(node N connecting M1’s gate terminal with Cst)(FIGs. 4-5; ¶0063), and 
wherein the storage capacitor(Cst)(FIGs. 4-5; ¶0061) included in the third pixel(111G)(FIGs. 2, 4-5; ¶¶0043, 0058, 0080-0081) and the storage capacitor(Cst)(FIGs. 4-5; ¶0061) included in the first pixel(111R)(FIGs. 2, 4-5; ¶¶0043, 0058, 0080-0081) or the second pixel(111B)(FIGs. 2, 4-5; ¶¶0043, 0058, 0080-0081).
Kim does not expressly disclose wherein the storage capacitor included in the third pixel has a size different from a size of the storage capacitor included in the first pixel or the second pixel.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Eom discloses wherein the storage capacitor(300G)(FIG. 3C; ¶¶0048-0049) included in the third pixel(green pixel: 300G, 301G, 302G)(¶¶0048-0049) has a size different(larger) from a size of the storage capacitor included in the first pixel(red pixel: 300R, 301R, 302R)(¶¶0048-0049) or the second pixel(blue pixel: not shown)( ¶¶0048-0049).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Kim with Eom to provide a display panel of an organic light emitting diode (OLED) display device that can precisely display a gradation (see e.g., ¶¶0007, 0035, 0048-0049).

As to claim 25, Kim discloses an organic light emitting diode (OLED) display device (FIG. 2; ¶¶001, 0041) comprising:
	a display panel(100)(FIG. 2; ¶0041) including a first pixel(111R)(FIGs. 2, 4-5; ¶¶0043, 0058, 0080-0081) configured to emit first color light(red)(FIGs. 2, 4-5: 111R; ¶¶0043, 0058, 0080-0081, 0088), a second pixel(111B)(FIGs. 2, 4-5; ¶¶0043, 0058,  configured to emit second color light(blue)(FIGs. 2, 4-5: 111G; ¶¶0043, 0058, 0080-0081, 0088), and a third pixel(111G)(FIGs. 2, 4-5; ¶¶0043, 0058, 0080-0081) configured to emit third color light(green)(FIGs. 2, 4-5: 111B; ¶¶0043, 0058, 0080-0081, 0088);
	a data driver(130)(FIG. 2; ¶0048) configured to provide data voltages (¶¶0070-0071, 0083) to the first(111R)(FIGs. 2, 4-5; ¶¶0043, 0058, 0080-0081), second(111B)(FIGs. 2, 4-5; ¶¶0043, 0058, 0080-0081) and third pixels(111G)(FIGs. 2, 4-5; ¶¶0043, 0058, 0080-0081); 
a scan driver(portion of 120 that provides scan signals Sn and Sn-1 to scan lines S1 to Sn)(FIG. 2; ¶¶0042, 0047) configured to provide a gate writing signal(scan signals Sn to transistors M2), a gate compensation signal(scan signal Sn provided to horizontal line directly connected to transistors M3)(¶0064) and a gate initialization signal(scan signals Sn-1 applied to transistors M4)(FIGs. 4-5; ¶0065) to the first(111R)(FIGs. 2, 4-5; ¶¶0043, 0058, 0080-0081), second (111B)(FIGs. 2, 4-5; ¶¶0043, 0058, 0080-0081) and third pixels(111G)(FIGs. 2, 4-5; ¶¶0043, 0058, 0080-0081); 
an emission driver(portion of 120 that provides emission signals En to emission control lines E1 to E10)(FIG. 2; ¶¶0042, 0047) configured to provide an emission signal(En)(FIG. 2: M5, M6; ¶¶0066-0067) to the first(111R)(FIGs. 2, 4-5; ¶¶0043, 0058, 0080-0081), second(111G)(FIGs. 2, 4-5; ¶¶0043, 0058, 0080-0081) and third pixels(111B)(FIGs. 2, 4-5; ¶¶0043, 0058, 0080-0081); and 
a controller(140)(FIG. 2; ¶0047) configured to control the data driver(130)(FIG. 2: 140; ¶0048), the scan driver(portion of 120 that provides scan  and the emission driver(portion of 120 that provides emission signals En to emission control lines E1 to E10)(FIG. 2: 140; ¶0047),
	wherein each of the first(111R)(FIGs. 2, 4-5; ¶¶0043, 0058, 0080-0081), second(111B)(FIGs. 2, 4-5; ¶¶0043, 0058, 0080-0081) and third pixels (111G)(FIGs. 2, 4-5; ¶¶0043, 0058, 0080-0081) includes at least two transistors(M1, M4)(FIGs. 4-5; ¶¶0061, 0080), at least one capacitor(Cst, Caux, Cdata mk)(FIGs. 4-5; ¶¶0059, 0061, 0074, 0087) and an organic light emitting diode(OLED)(FIGs. 4-5; ¶¶0059, 0086), 
wherein the at least one capacitor(Cst, Caux, Cdata mk)(FIGs. 4-5; ¶¶0059, 0061, 0074, 0087) includes a storage capacitor(Cst)(FIGs. 4-5; ¶0061) which includes a first electrode(Cst’s top electrode)(FIGs. 4-5; ¶0061) coupled to a first power supply voltage line(Vdd)(FIGs. ¶0059) and a second electrode(Cst’s bottom electrode)(FIGs. 4-5; ¶0061) coupled to a gate node(node N connecting M1’s gate terminal with Cst)(FIGs. 4-5; ¶0063), and 
wherein the storage capacitor(Cst)(FIGs. 4-5; ¶0061) included in the third pixel(111G)(FIGs. 2, 4-5; ¶¶0043, 0058, 0080-0081) and the storage capacitor(Cst)(FIGs. 4-5; ¶0061) included in the first pixel(111R)(FIGs. 2, 4-5; ¶¶0043, 0058, 0080-0081) or the second pixel(111B)(FIGs. 2, 4-5; ¶¶0043, 0058, 0080-0081).
Kim does not expressly disclose wherein the storage capacitor included in the third pixel has a size different from a size of the storage capacitor included in the first pixel or the second pixel.
Eom discloses wherein the storage capacitor(300G)(FIG. 3C; ¶¶0048-0049) included in the third pixel(green pixel: 300G, 301G, 302G)(¶¶0048-0049) has a size different(larger) from a size of the storage capacitor included in the first pixel(red pixel: 300R, 301R, 302R)(¶¶0048-0049) or the second pixel(blue pixel: not shown)( ¶¶0048-0049).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Kim with Eom to provide an organic light emitting diode (OLED) display device that can precisely display a gradation (see e.g., ¶¶0007, 0035, 0048-0049).
8.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2007/0075955 A1 to Jung et al. (“Jung”) in view of U.S. Patent Pub. No. 2013/0063330 A1 to Eom.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
                    
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

As to claim 1, Jung discloses a display panel of an organic light emitting diode (OLED) display device (FIG. 1; ¶0028 – OLED display device {FIG. 1} inherently includes a display panel upon which the pixels {FIG. 1: PX1} are disposed), the display panel (FIG. 1; ¶0028 – OLED display device {FIG. 1} inherently includes a display panel upon which the pixels {FIG. 1: PX1} are disposed) comprising:
a first pixel(500)(FIGs. 1, 6; ¶¶0028, 0070, 0073) configured to emit first color light(red)(FIGs. 1, 6: 500; ¶¶0028, 0070, 0073);
a second pixel(600)(FIGs. 1, 6; ¶¶0028, 0073) configured to emit second color light(blue)(FIGs. 1, 6: 600; ¶¶0028, 0073); and
a third pixel(400)(FIGs. 1, 6; ¶¶0028, 0072) configured to emit third color light(green)(FIGs. 1, 6: 400; ¶¶0028, 0072),
wherein each of the first(500)(FIGs. 1, 6; ¶¶0028, 0070, 0073), second(600)(FIGs. 1, 6; ¶¶0028, 0073) and third pixels(400)(FIGs. 1, 6; ¶¶0028, 0072) includes at least two transistors(Qd, Qs)(FIG. 1; ¶0035), at least one capacitor(Cst)(FIG. 1; ¶0030) and an organic light emitting diode(LD)(FIG. 1; ¶0030), and
wherein the at least one capacitor(Cst)(FIG. 1; ¶0030) includes a storage capacitor(Cst)(FIG. 1; ¶0030) which includes a first electrode(Cst’s top electrode)(FIG. 1; ¶0030) coupled to a first power supply voltage line(172)(FIG. 1; ¶0029) and a second electrode(Cst’s bottom electrode)(FIG. 1; ¶0030) coupled to a gate node(node N connecting Qd’s gate terminal with Cst)(FIG. 1; ¶0030), and 
wherein the storage capacitor(Cst)(FIG. 1; ¶0030) included in the third pixel(400)(FIGs. 1, 6; ¶¶0028, 0072) and the storage capacitor(Cst)(FIG. 1; ¶0030) included in the first pixel(500)(FIGs. 1, 6; ¶¶0028, 0070, 0073) or the second pixel(600)(FIGs. 1, 6; ¶¶0028, 0073).
Jung does not expressly disclose wherein the storage capacitor included in the third pixel has a size different from a size of the storage capacitor included in the first pixel or the second pixel.
Eom discloses wherein the storage capacitor(300G)(FIG. 3C; ¶¶0048-0049) included in the third pixel(green pixel: 300G, 301G, 302G)(¶¶0048-0049) has a size different(larger) from a size of the storage capacitor included in the first pixel(red pixel: 300R, 301R, 302R)(¶¶0048-0049) or the second pixel(blue pixel: not shown)( ¶¶0048-0049).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Jung with Eom to provide a display panel of an organic light emitting diode (OLED) display device that can precisely display a gradation (see e.g., ¶¶0007, 0035, 0048-0049).
9.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2007/0075955 A1 to Jung et al. (“Jung”) in view of U.S. Patent Pub. No. 2013/0063330 A1 to Eom as applied to claim 1 above, in view of U.S. Patent Pub. No. 2018/0350286 A1 to Lee et al. (“Lee”).
As to claim 3, Jung discloses wherein the at least one(Qd or Qs)(FIG. 1; ¶0035) of the at least two transistors(Qd, Qs)(FIG. 1; ¶0035) is implemented with a p-type metal-oxide-semiconductor (PMOS) transistor(FIG. 1: Qd or Qs; ¶0035), and another one(Qs or Qd)(FIG. 1; ¶0035) of the at least two transistors(FIG. 1: Qd, Qs; ¶0035) is implemented with an n-type metal-oxide-semiconductor (NMOS) transistor(FIG. 1: Qs or Qd; ¶0035). 
Jung modified by Eom does not expressly disclose a p-type metal-oxide-semiconductor (PMOS) transistor, and an n-type metal-oxide-semiconductor (NMOS) transistor.
Lee discloses a p-type metal-oxide-semiconductor (PMOS) transistor(¶0037), and an n-type metal-oxide-semiconductor (NMOS) transistor(¶0037).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Jung modified by Eom with Lee to provide a display panel of an organic light emitting diode (OLED) display device that consumes less power and that has a lower manufacturing cost.
Allowable Subject Matter/Allowed Claim
10. 	Claims 2, 4-6 and 8-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 7 is allowed.
Reasons for Allowance
11.	The following is examiner’s statement of reasons for allowance: the claimed invention is directed to:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Dependent claim 2 identifies the uniquely distinct features: “wherein a size of the storage capacitor(FIG. 13: Nbst2) included in the third pixel(FIG. 13: BPX5) is determined such that a data voltage range for the third pixel is adjusted (¶0066) close to a data voltage range for the first pixel(FIG. 13: RPX5) or the second pixel(FIG. 13: GPX5)”, with all other limitations as claimed.
The closest prior art, U.S. Patent Pub. No. 2007/0040770 A1 to Kim and U.S. Patent Pub. No. 2013/0063330 A1 to Eom, either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.  
	More specifically as to claim 2, Kim modified by Eom teaches the display panel of claim 1, as applied above.
	Kim modified by Eom does not teach wherein a size of the storage capacitor included in the third pixel is determined such that a data voltage range for the third pixel is adjusted close to a data voltage range for the first pixel or the second pixel, with all other limitations as claimed.

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Dependent claim 4 identifies the uniquely distinct features: “wherein the second pixel(FIG. 13: GPX5) is a green pixel that emits green light (FIG. 13: GPX5; ¶00110), and wherein the third pixel(FIG. 13: BPX5) is a blue pixel that emits blue light(FIG. 13: BPX5; ¶00110)”, with all other limitations as claimed.
The closest prior art, U.S. Patent Pub. No. 2007/0040770 A1 to Kim and U.S. Patent Pub. No. 2013/0063330 A1 to Eom, either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.  
	More specifically as to claim 4, Kim modified by Eom teaches wherein the first pixel is a red pixel that emits red light (Kim: FIGs. 2, 4-5: 111R, red; ¶¶0043, 0058, 0080-0081, 0088; Eom: red pixel: 300R, 301R, 302R; ¶¶0048-0049), wherein the second pixel is a blue pixel that emits blue light (Kim: FIGs. 2, 4-5, 111B, blue; ¶¶0043, 0058, 0080-0081; Eom: blue pixel; ¶¶0048-0049), and wherein the third pixel is a green pixel that emits green light (Kim: FIGs. 2, 4-5: 111G, green; ¶¶0043, 0058, 0080-0081, 0088; Eom: green pixel: 300G, 301G, 302G; ¶¶0048-0049).
Kim modified by Eom does not teach second pixel is a green pixel that emits green light, and wherein the third pixel is a blue pixel that emits blue light, with all other limitations as claimed.

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Independent claim 7 identifies the distinct features: “and wherein the parasitic capacitor(FIG. 13: Nbst2) included in the third pixel(FIG. 13: BPX5) has a size(FIG. 13: Nbst2) different from a size(FIG. 13: Nbst1) of the parasitic capacitor(FIG. 13: Nbst1) included in the first pixel(FIG. 13: RPX5) or the second pixel(FIG. 13: GPX5)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2007/0040770 A1 to Kim, either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	More specifically as to claim 7, Kim discloses a display panel(100)(FIG. 2; ¶0041) of an organic light emitting diode (OLED) display device (FIG. 2; ¶¶0013, 0041), the display panel(100)(FIG. 2; ¶0041) comprising: 
a first pixel(111R)(FIGs. 2, 4-5; ¶¶0043, 0058, 0080-0081) configured to emit first color light(red)(FIGs. 2, 4-5: 111R; ¶¶0043, 0058, 0080-0081, 0088); 
a second pixel(111B)(FIGs. 2, 4-5; ¶¶0043, 0058, 0080-0081) configured to emit second color light(blue)(FIGs. 2, 4-5: 111B; ¶¶0043, 0058, 0080-0081, 0088); and 
a third pixel(111G)(FIGs. 2, 4-5; ¶¶0043, 0058, 0080-0081) configured to emit third color light(green)(FIGs. 2, 4-5: 111G; ¶¶0043, 0058, 0080-0081, 0088), 
wherein each of the first(111R)(FIGs. 2, 4-5; ¶¶0043, 0058, 0080-0081), second(111B)(FIGs. 2, 4-5; ¶¶0043, 0058, 0080-0081) and third pixels(111G)(FIGs. 2, 4-5; ¶¶0043, 0058, 0080-0081) includes at least two transistors(M1, M4)(FIGs. 4-5; ¶¶0061, 0080), at least one capacitor(Cst, Caux, Cdata mk)(FIGs. 4-5; ¶¶0059, 0061, 0074, 0087) and an organic light emitting diode(OLED)(FIGs. 4-5; ¶¶0059, 0086), 
wherein each of the first(111R)(FIGs. 2, 4-5; ¶¶0043, 0058, 0080-0081), second(111B)(FIGs. 2, 4-5; ¶¶0043, 0058, 0080-0081) and third pixels (111G)(FIGs. 2, 4-5; ¶¶0043, 0058, 0080-0081) further includes a parasitic capacitor(Cdata11-Cdata13)(FIG. 5: 111R, 111B, 111G; ¶¶0046, 0081).
Kim does not expressly disclose and wherein the parasitic capacitor included in the third pixel has a size different from a size of the parasitic capacitor included in the first pixel or the second pixel, with all other limitations as claimed.
Other Relevant Prior Art
12.	Other relevant prior art includes
(i)	U.S. Patent Pub. No. 2003/0197665 A1 to Sung discloses different driving currents for red, green and blue pixels may be set by adjusting the width/length ratio of the driver transistor for each of these pixels (see e.g., Abstract). 
(ii)	U.S. Patent Pub. No. 2017/0345367 A1 to Ka et al. (“KA”) which has compensates for brightness differences among pixel regions having different widths by 
Conclusion
13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/KIRK W HERMANN/Examiner, Art Unit 2692